Exhibit 10.12

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



(Space above for recorder’s use)

﻿

Document prepared by and

when recorded deliver to:

Latham Watkins LLP

355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560

Attn: Kim N. A. Boras, Esq.

Phone:  (213) 891-8733

﻿

Legal Description: See page 3 and Exhibit A, page 20



SECOND LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

﻿

(Maximum Indebtedness Not to Exceed $850,000,000.00)

﻿

NOTICE:  This mortgage secures credit in an amount not to exceed
$850,000,000.00.  Loans and advances up to this amount, together with interest,
are senior to indebtedness to other creditors under subsequently recorded or
filed mortgages and liens.

THIS SECOND LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT (this “Mortgage”) is made as of April 5,  2018 by
GREEN PLAINS SHENANDOAH LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Mortgagor”), having an address at 1811
Aksarben Drive, Omaha, NE 68106, to BNP PARIBAS (“BNPP”), as Pari Passu Agent
(as hereinafter defined), having an address at 787 Seventh Avenue, New York, New
York  10019 (BNPP, in such capacity, together with its successors and assigns,
“Mortgagee”).

RECITALS

A.BNPP is party to that certain Term Loan Intercreditor and Collateral Agency
Agreement, dated as of August 29, 2017 (as it may be amended, restated,
supplemented, replaced or otherwise modified from time to time the “Term Loan
Intercreditor Agreement”), by and among BNPP in its capacity as collateral agent
for the holders of the Term Loan Obligations (as



--------------------------------------------------------------------------------

 

defined therein) (BNPP and its successors and assigns in such capacity being
hereinafter referred to as “Term Loan Agent”), BNPP in its capacity as
collateral agent for the holders of the ABL Obligations (such holders
collectively referred to herein as the “ABL Claimholders” and each,
individually, as a “ABL Claimholder”) (BNPP and its successors and assigns in
such capacity being hereinafter referred to as “Pari Passu Agent”), BANK OF THE
WEST and ING CAPITAL LLC, as joint administrative agent for the holders of the
ABL-Cattle Obligations (as defined therein) (together with their respective
successors and assigns in such capacity being hereinafter referred to as
“ABL-Cattle Agent”), BNPP in its capacity as collateral agent for the holders of
the ABL-Grain Obligations (as defined therein) (together with its successors and
assigns in such capacity being hereinafter referred to as “ABL-Grain Agent”),
and PNC BANK, NATIONAL ASSOCIATION, as agent for the holders of the ABL-Trade
Obligations (as defined therein) (together with its successors and assigns in
such capacity being hereinafter referred to as “ABL-Trade Agent”), and
acknowledged and agreed to by GREEN PLAINS INC., a Delaware corporation (the
“Company”) and the other New Grantors (as defined therein).  Any capitalized
term used in this Mortgage that is not otherwise defined herein, either directly
or by reference to another document, shall have the meaning for purposes of this
Mortgage as it is given in the Term Loan Intercreditor Agreement.

B.Mortgagor is one of the New Grantors under the Term Loan Intercreditor
Agreement and has entered into a Guaranty in favor of ABL-Cattle Agent, a
Guaranty in favor of ABL-Grain Agent and a Guaranty in favor of ABL-Trade Agent,
each dated as of August 29, 2017, guaranteeing the ABL-Cattle Obligations, the
ABL-Grain Obligations and the ABL-Trade Obligations, respectively (collectively,
the “Guaranteed Obligations”).

C.Pursuant to the Term Loan Intercreditor Agreement, Mortgagor executes and
delivers this Mortgage to secure the Guaranteed Obligations on a pari passu
basis (collectively the “Obligations Secured”).

D.Pursuant to the Term Loan Intercreditor Agreement, this Mortgage, in second
lien and security interest status, will be and remain subject, junior and
subordinate to that certain First Lien Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing Statement, dated as of the date hereof,
made by Mortgagor to Term Loan Agent (as it may hereafter be amended, restated,
supplemented, renewed, consolidated, extended, substituted, replaced or
otherwise modified from time to time, the “First Lien Mortgage”), and the First
Lien Mortgage shall be prior and superior to this Mortgage.

DEFINITIONS

Environmental Law means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and (ii)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and



2

--------------------------------------------------------------------------------

 

Recovery Act, the Toxic Substances Control Act, the Emergency Planning and
Community Right-to-Know Act, together with any amendments or reauthorizations
thereto or thereof, and any and all regulations promulgated thereunder, and all
analogous state and local counterparts or equivalents.

Event of Default means any “Event of Default” under any ABL Loan Document.

Hazardous Material means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

Permitted Liens means “Permitted Liens,” “Permitted Encumbrances” or similar
terms as defined in the ABL Loan Documents and for avoidance of doubt, any Lien
in favor of the Term Loan Collateral Agent to secure Term Loan Obligations under
the Term Loan Documents.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Mortgagor has from time to time incurred or may incur or
be liable to the ABL Claimholders and the Pari Passu Agent (each, a “Secured
Party”, collectively, the “Secured Parties”) under or in connection with the
Obligations Secured, the Mortgagor hereby GRANTS, REMISES, RELEASES, ALIENS,
CONVEYS, MORTGAGES AND WARRANTS to Pari Passu Agent (for the benefit of the
Secured Parties), and its successors  and assigns, the real estate legally
described in Exhibit A hereto (the “Land”) in Fremont County (the “County”),
Iowa (the “State”); together (i) with all right, title and interest, if any,
that the Mortgagor may now have or hereafter acquire in and to all improvements,
buildings and structures of every nature whatsoever now or hereafter located on
the Land (the “Improvements”); and (ii) all air rights, water rights and powers,
development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a



3

--------------------------------------------------------------------------------

 

termination thereof; (c) all hereditaments, gas, oil and minerals (with the
right to extract, sever and remove such gas, oil and minerals) located in, on or
under the Premises; (d) all split or division rights with respect to the Land
and easements of every nature whatsoever; and (e) all other rights and
privileges thereunto belonging or appertaining and all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the rights and interests described in clauses (a), (b), (c) and (d) above
(all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Mortgagor and Pari Passu Agent agree that the Premises and all of
the Property Rights and Fixtures owned by the Mortgagor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Mortgage to be real estate and
covered by this Mortgage; and

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Term Loan
Intercreditor Agreement, the Mortgagor is hereby authorized to collect and
receive such awards and proceeds and to give proper receipts and acquittance
therefor, and to apply the same as provided herein); (ii) all contract rights,
general intangibles, actions and rights in action relating to the Real Property,
including all rights to insurance proceeds and unearned premiums arising from or
relating to damage to the Real Property; (iii) all plans and specifications,
designs, drawings and other information, materials and matters heretofore or
hereafter prepared relating to the Real Property; and (iv) all proceeds,
products, replacements, additions, substitutions, renewals and accessions of and
to the Real Property (the rights and interests described in this paragraph, the
“Intangibles”).

The Mortgagor (i) pledges and assigns to the Pari Passu Agent from and after the
date of the effectiveness hereof (including any period of redemption), primarily
and on a parity with the Real Property, and not secondarily, all rents, issues
and profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Pari
Passu Agent all such leases, contracts and agreements (including all the
Mortgagor’s rights under any contract for the sale of any portion of the
Mortgaged Property and all revenues and royalties under any oil, gas and



4

--------------------------------------------------------------------------------

 

mineral lease relating to the Real Property) (collectively the “Leases”);
provided however, that so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Notwithstanding the foregoing or any other provision of this Mortgage including,
without limitation, Section 2.1 of this Mortgage, the Mortgaged Property does
not include any movable personal property or movable contents owned by Mortgagor
and located within the Improvements which would be insurable as “contents”
pursuant to Section III. Property Covered: Coverage B – Personal Property of the
General Property Form, Standard Flood Insurance Policy issued by the United
States Federal Emergency Agency National Flood Insurance Program.

Nothing herein contained shall be construed as constituting the Pari Passu Agent
a mortgagee-in­possession in the absence of the taking of title and/or
possession of the Mortgaged Property by the Pari Passu Agent.  Nothing contained
in this Mortgage shall be construed as imposing on the Pari Passu Agent any
obligation of any lessor under any Lease of the Mortgaged Property in the
absence of an explicit assumption thereof by the Pari Passu Agent.  In the
exercise of the powers herein granted the Pari Passu Agent, prior to Pari Passu
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Pari Passu Agent, all such liability
being expressly waived and released by the Mortgagor, except for any such
liability arising on account of the Pari Passu Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Pari
Passu Agent, its beneficiaries, successors and assigns, forever for the uses and
purposes herein set forth.  Except to the extent such a release or waiver is not
permitted by applicable law, the Mortgagor hereby releases and waives all rights
of redemption or reinstatement, if any, under and by virtue of any of the laws
of the State, and the Mortgagor hereby covenants, represents and warrants that,
at the time of the execution and delivery of this Mortgage, (a) the Mortgagor
has good and marketable fee simple title to the Mortgaged Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Mortgaged Property, (b) the title to the Mortgaged Property is free and clear of
all encumbrances, except the Permitted Liens and (c) except for the Permitted
Liens, the Mortgagor will forever defend the Mortgaged Property against all
claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Pari Passu Agent and the Mortgagor further agree that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be created and perfected under the Uniform Commercial Code in effect in the
State (the “Code”), this Mortgage shall constitute a



5

--------------------------------------------------------------------------------

 

security agreement, fixture filing and financing statement, and for that
purpose, the following information is set forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing second priority security interest to the Pari Passu Agent for the
benefit of the Secured Parties in that portion of the Mortgaged Property in
which the creation and/or perfection of a security interest is governed by the
Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Pari Passu
Agent for the benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Pari Passu Agent may file this Mortgage, or a reproduction hereof, in
the real estate records or other appropriate index, as a financing statement for
any of the items specified herein as part of the Mortgaged Property.  Any
reproduction of this Mortgage or of any other security agreement or financing
statement is sufficient as a financing statement.

(h) The Mortgagor authorizes the Pari Passu Agent to file any financing
statement, continuation statement or other instrument that the Pari Passu Agent
or the ABL Controlling Agent may reasonably deem necessary or appropriate from
time to time to perfect or continue the security interest granted above under
the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Term
Loan Intercreditor Agreement, the remedies for any violation of the covenants,
terms and conditions of the agreements herein contained shall be as prescribed
herein, in the ABL Loan Documents, or by general law, or, as to that part of the
security in which a security interest may be perfected under the Code, by the
specific statutory consequences now or hereafter enacted and specified in the
Code, all at the election of the ABL Controlling Agent.



6

--------------------------------------------------------------------------------

 

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Mortgagor warrants, represents, and covenants to Mortgagee and the ABL
Claimholders as follows:

Section 3.1 Second Lien Status

.  Mortgagor shall preserve and protect the second priority lien of this
Mortgage.  If any lien or security interest other than a Permitted Lien is
asserted against the Mortgaged Property, Mortgagor shall promptly, and at its
expense, (a) give Mortgagee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b)(i) pay the
underlying claim in full or take such other action so as to cause it to be
released or (ii) contest the same in compliance with the requirements of the ABL
Loan Documents (including, if applicable, any requirement to provide a bond or
other security satisfactory to Mortgagee).

Section 3.2 Payment of Taxes on this Mortgage

.  Without limiting any provision of the ABL Loan Documents, the Mortgagor
agrees that, if the government of the United States or any department, agency or
bureau thereof or if the State or any of its subdivisions having jurisdiction
shall at any time require documentary stamps to be affixed to this Mortgage or
shall levy, assess or charge any tax, assessment or imposition upon this
Mortgage or the credit or indebtedness secured hereby or the interest of any
Secured Party in the Premises or upon any Secured Party by reason of or as
holder of any of  the foregoing then, the Mortgagor shall pay for such
documentary stamps in the required amount and deliver them to the Pari Passu
Agent or pay (or reimburse the Pari Passu Agent for) such taxes, assessments or
impositions.  The Mortgagor agrees to provide to the Pari Passu Agent, at any
time upon request, official receipts showing payment of all taxes, assessments
and charges that the Mortgagor is required or elects to pay under this
Section.  The Mortgagor agrees to indemnify each Secured Party against liability
on account of such documentary stamps, taxes, assessments or impositions,
whether such liability arises before or after payment of the Obligations Secured
and regardless of whether this Mortgage shall have been released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Mortgage shall, at the direction of the ABL Controlling Agent (or at the Pari
Passu Agent’s option) and without any further documentation, attorn to the Pari
Passu Agent as lessor if for any reason the Pari Passu Agent becomes lessor
thereunder, and, upon demand after an Event of Default has occurred and is
continuing, pay rent to the Pari Passu Agent, and the Pari Passu Agent shall not
be responsible under such Lease for matters arising prior to the Pari Passu
Agent becoming lessor thereunder; provided that the Pari Passu Agent shall not
become lessor or obligated as lessor under any such Leases unless and until it
shall have been directed by the ABL Controlling Agent to do so, or it shall
elect in writing to do so.

Section 3.4 Use of the Real Property





7

--------------------------------------------------------------------------------

 

.  The Mortgagor agrees that it shall not (a) permit the public to use any
portion of the Real Property in any manner that could reasonably be expected to
impair the Mortgagor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Mortgagor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Mortgagor change the use of the Mortgaged Property in any material way,
without the consent of the ABL Controlling Agent, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to the Term Loan Intercreditor Agreement, the Mortgagor shall:

(a)At its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Pari Passu Agent, until the Obligations Secured are paid in full,
(i) insurance upon the Mortgaged Property, in such form, written by such
companies, for such periods, and against such risks and in amounts customarily
insured against or carried by corporations engaged in the same or substantially
similar business and similarly situated, with provisions reasonably satisfactory
to the Pari Passu Agent for payment of all losses under applicable policies to
the Pari Passu Agent (including a lender loss payee endorsement in favor of the
Pari Passu Agent); (ii) liability insurance (including an endorsement naming the
Pari Passu Agent as an additional insured), written by such companies, for such
periods, and against such risks and in amounts customarily insured against or
carried by corporations engaged in the same or substantially similar business
and similarly situated; and (iii) with respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, flood
insurance in such reasonable total amount as the Pari Passu Agent may from time
to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to applicable flood
insurance laws, from a financially sound and reputable insurance companies
(except to the extent that any insurance company insuring the Mortgaged Property
of the Mortgagor ceases to be financially sound and reputable, in which case,
the Mortgagor shall promptly replace such insurance company with a financially
sound and reputable insurance company), and, if required by the Pari Passu
Agent, deposit copies of such policies with the Pari Passu Agent; and use
commercially reasonable efforts to cause each policy of insurance to provide for
no less than 10 days’ prior written notice to the Pari Passu Agent of
cancellation of a policy due to non-payment of a premium and no less than 30
days’ prior written notice to the Pari Passu Agent of cancellation for any other
reason.  Prior to an Event of Default, use of insurance proceeds shall be
governed by the Term Loan Intercreditor Agreement.  If an Event of Default
exists and is continuing, and the Pari Passu Agent has given notice to the
Mortgagor that the Pari Passu Agent intends to exercise its rights under this
Section 3.5, then, subject to the Term Loan Intercreditor Agreement, the Pari
Passu Agent shall be entitled to (a) adjust any casualty loss and (b) apply the
proceeds thereof as provided in Section 4.2 of this Mortgage. 

(b)Maintain and preserve all property that is used or useful in its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof.



8

--------------------------------------------------------------------------------

 

Section 3.6 Real Property Taxes

.  The Mortgagor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Mortgagor and whether levied, assessed or imposed as excise, privilege or
property taxes; provided that the foregoing shall not require the Mortgagor to
pay any of the foregoing so long as it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and so long as neither the
Mortgaged Property nor any part thereof or interest therein shall be in
reasonable danger of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Term Loan Intercreditor Agreement, the Mortgagor
assigns to the Pari Passu Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use “Eminent Domain Proceedings”).  If an Event of Default
exists and is continuing and the Pari Passu Agent has given notice to the
Mortgagor that the Pari Passu Agent intends to exercise its rights under this
Section 3.7, then, subject to the terms of the Term Loan Intercreditor
Agreement, the Pari Passu Agent shall be entitled to (a) participate in and/or
direct (at the sole discretion of the ABL Controlling Agent) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 4.2 of
this Mortgage.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the ABL Loan Documents and the Term Loan
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, including a failure to perform or observe any of the covenants
set forth in this Mortgage that is not cured within any applicable cure period,
in addition to any rights and remedies provided for in the ABL Loan Documents,
if and to the extent permitted by applicable law, the following provisions shall
apply:

(a) Pari Passu Agent’s Power of Enforcement.  The Pari Passu Agent may (i)
immediately sell the Mortgaged Property under exercise of Pari Passu Agent’s
STATUTORY POWER OF SALE, either in whole or in separate parcels, and in
connection therewith, make and execute to any purchaser thereof deeds of
conveyance pursuant to applicable law; or (ii) immediately foreclose this
Mortgage by judicial action.  In the event of public sale, the Mortgaged
Property may be sold as a whole or in parcels at the option of Pari Passu
Agent.  The court in which any proceeding is pending for the purpose of
foreclosure of this Mortgage may, at once or at any time thereafter, either
before or after sale, without notice and without requiring bond, and without
regard to the solvency or insolvency of any person liable for payment of the
Obligations Secured, and without regard to the then value of the Mortgaged
Property or the occupancy thereof



9

--------------------------------------------------------------------------------

 

as a homestead, appoint a receiver (the provisions for the appointment of a
receiver and assignment of rents being an express condition upon which the loans
and other financial accommodations hereby secured are made) for the benefit of
the Secured Parties, with power to collect the Rents, due and to become due,
during such foreclosure suit and the full statutory period of redemption
notwithstanding any redemption.  The receiver, out of the Rents when collected,
may pay reasonable costs incurred in the management and operation of the Real
Property, prior and subordinate liens, if any, and taxes, assessments, water and
other utilities and insurance, then due or thereafter accruing, and may make and
pay for any necessary repairs to the Real Property, and may pay any part of the
Obligations Secured in accordance with the ABL Loan Documents (subject to the
Term Loan Intercreditor Agreement), or any deficiency decree entered in such
foreclosure proceeding.  Upon or at any time after the filing of a suit to
foreclose this Mortgage, the court in which such suit is filed shall have full
power to enter an order placing the Pari Passu Agent in possession of the Real
Property with the same power granted to a receiver pursuant to this clause (a)
and with all other rights and privileges of a mortgagee-in-possession under
applicable law.

(b) Pari Passu Agent’s Right to Enter and Take Possession, Operate and Apply
Income.  The Pari Passu Agent shall, at the direction of ABL Controlling Agent
or at its option, have the right, acting through its agents or attorneys or a
receiver, with process of law, to enter upon and take possession of the Real
Property, to expel and remove any persons, goods or chattels occupying or upon
the same, to collect or receive all the Rents, to manage and control the Real
Property, to lease the Real Property or any part thereof, from time to time,
and, after deducting all reasonable attorneys’ fees and expenses of outside
counsel, and all reasonable expenses incurred in the protection, care,
maintenance, management and operation of the Real Property, to distribute and
apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement) or any deficiency decree entered in any foreclosure
proceeding.

(c) Appointment of a Receiver.  At any time after the commencement of an action
in foreclosure, or during the period of redemption, Mortgagor waives its right
to possession of the Mortgaged Property and agrees that the court having
jurisdiction of the case shall, at Pari Passu Agent’s request, appoint a
receiver to take immediate possession of the Rents and the other Mortgaged
Property, and to rent the Mortgaged Property as such receiver may deem best for
the interest of all interested parties.  For purposes of this Mortgage, the term
“Rent” also includes “profits” and “issues.”  Such receiver shall be liable to
account to Mortgagor only for the net profits, after application of Rents to the
costs and expenses of the receivership and foreclosure and to the Obligations
Secured.

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale

.  All proceeds of any foreclosure of this Mortgage by judicial action in any
court or exercise of the power of sale of the Mortgaged Property in any court
shall (and any decree for sale in the event  of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Pari Passu Agent
to the extent reimbursable under applicable law in connection with (i) the
Mortgagor’s execution, delivery and



10

--------------------------------------------------------------------------------

 

performance of this Mortgage, (ii) protecting, preserving or maintaining the
Real Property and (iii) enforcing the rights of the Pari Passu Agent hereunder
(collectively “Costs and Expenses”).  All Costs and Expenses shall become
additional Obligations Secured when paid or incurred by the Pari Passu Agent in
connection with any proceeding, including any bankruptcy proceeding, to which
any Secured Party shall be a party, either as plaintiff, claimant or defendant,
by reason of this Mortgage or any indebtedness hereby secured or in connection
with the preparations for the commencement of any suit for the foreclosure,
whether or not actually commenced, or if permitted by applicable law, any sale
by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the ABL Controlling Agent may determine in its discretion.

The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Pari Passu Agent shall be exclusive of, but shall
be in addition to, every other remedy or right now or hereafter existing at  law
or in equity.  No delay in the exercise or omission to exercise any remedy or
right available during the existence of any Event of Default shall impair
any  such remedy or right or be construed to be a waiver of such Event of
Default or acquiescence therein, nor shall it affect any subsequent Event of
Default of the same or different nature.  To the extent permitted by applicable
law, every such remedy or right may be exercised concurrently or independently
and when and as often as may be deemed expedient by the Pari Passu Agent.

Section 4.4 Pari Passu Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Mortgage, and
this Mortgage is foreclosed upon or judgment is entered upon any Obligations
Secured, or if Pari Passu Agent exercises its statutory power of sale,
execution  may be made upon or Pari Passu Agent may exercise its power of sale
against any one or more of the properties, lots or parcels and not upon the
others, or upon all of such properties or parcels, either together
or  separately, and at different times or at the same time, and execution sales
or sales by advertisement may likewise be conducted separately or concurrently,
in each case at the election of the ABL Controlling Agent.

Section 4.5 No Merger

.  In the event of a foreclosure of this Mortgage or exercise of Pari Passu
Agent's power of sale in any court or any other mortgage or trust deed securing
the Obligations Secured, the Obligations Secured then due shall, at the option
of the ABL Controlling Agent, not be merged into any decree of foreclosure
entered by the court, and the Pari Passu Agent may concurrently or subsequently
seek to foreclose one or more mortgages or deeds of trust that also secure the
Obligations Secured.



11

--------------------------------------------------------------------------------

 

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Term Loan Intercreditor Agreement.

Section 5.2 Governing Law

.  This Mortgage shall be construed, governed and enforced in accordance with
the laws of the State.  Wherever possible, each provision of this Mortgage shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Mortgage shall be prohibited by or invalid under
applicable law, such provision shall be effective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Mortgage.

Section 5.3 Satisfaction of Mortgage

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Term Loan Intercreditor
Agreement for release of the Mortgaged Property from this Mortgage, then the
Pari Passu Agent shall, promptly upon request of the Mortgagor, execute and
deliver to the Mortgagor a satisfaction of mortgage or reconveyance of the
Mortgaged Property reasonably acceptable to the Mortgagor.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Mortgage shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Mortgagor and shall inure to the benefit
of the parties hereto and their respective successors and assigns; all
references herein to the Mortgagor and to the Pari Passu Agent shall be deemed
to include their respective successors and assigns.  The Mortgagor’s successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Mortgagor. Wherever used herein, the singular number
shall include the plural, the plural shall include the singular, and the use of
any gender shall be applicable to all genders. The Secured Parties shall be
third party beneficiaries of the Mortgagor’s representations, warranties,
covenants and agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage exercise of statutory power of sale in any court
or the absolute sale of the Mortgaged Property or the final and absolute putting
into possession thereof, immediately after such sale, of the purchaser thereof;
and the Mortgagor, for itself and all who may at any time claim through or under
it, hereby waives, to the



12

--------------------------------------------------------------------------------

 

full extent that it may lawfully so do, the benefit of all such laws and any
right to have the assets comprising the Mortgaged Property marshaled upon any
foreclosure of the lien hereof and agrees that the Pari Passu Agent or any court
having jurisdiction to foreclose such lien may sell the Mortgaged Property in
part or as an entirety.  To the fullest extent permitted by law, the Mortgagor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Mortgage, on its own behalf and on
behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Mortgagor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Mortgage and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Mortgagor or any affiliate to limit the right of the Pari
Passu Agent to pursue or commence concurrent actions against the Mortgagor or
any such affiliate or any property owned by any one or more of them.  Mortgagor
further waives, to the extent permitted by applicable law, all errors and
imperfections in any proceedings instituted by Pari Passu Agent under this
Mortgage and all notices of any Event of Default (except as may be provided for
under the terms of this Mortgage) or of Pari Passu Agent’s election to exercise
or its actual exercise of any right, remedy or recourse provided for under this
Mortgage.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Mortgage to the contrary, in the event of a
conflict or inconsistency between this Mortgage and the Term Loan Intercreditor
Agreement, the provisions of the Term Loan Intercreditor Agreement will
govern.  To the extent any provision of this Mortgage specifies performance
according to standards established by the Term Loan Intercreditor Agreement,
then such specification shall mean the performance that would be required by the
Borrower were the Borrower the owner of the Mortgaged Property and the Mortgagor
hereunder.  Notwithstanding anything to the contrary contained herein, the lien
and security interest granted to Pari Passu Agent pursuant to this Mortgage and
the exercise of any right or remedy by Pari Passu Agent hereunder are subject to
the provisions of the Term Loan Intercreditor Agreement.  In the event of any
conflict or inconsistency between the terms and provisions of the Term Loan
Intercreditor Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Term Loan Intercreditor Agreement shall govern and
control.

Section 5.7 Future Advances

.  This Mortgage is given for the purpose of securing loan advances and other
financial accommodations that any Secured Party may make to or for the benefit
of the Mortgagor pursuant and subject to the terms and provisions of the Term
Loan Intercreditor Agreement or any other document evidencing or relating to any
Obligations Secured.  The parties hereto intend that, in addition to any other
debt or obligation secured hereby, this Mortgage shall secure unpaid balances of
loan advances and other financial accommodations made after this Mortgage is
delivered to the office in which mortgages are recorded in the County, whether
made pursuant to an obligation of a Secured Party or otherwise, and in such
event, such advances shall be secured to the same extent as if such future
advances were made on the date hereof, although there may be no advance made at
the time of execution hereof, although there may be no indebtedness outstanding
at the time any advance is made.  Such loan advances may or may not be evidenced
by guarantees or notes executed pursuant to the ABL Loan
Documents.  NOTICE:  This Mortgage secures credit in the



13

--------------------------------------------------------------------------------

 

amount of $850,000,000.00.  Loans and advances up to this amount, together with
interest, are senior to indebtedness to other creditors under subsequently
recorded or filed mortgages and liens.

Section 5.8 Changes

.  Neither this Mortgage nor any term hereof may be changed, waived, discharged
or terminated orally, or by any action or inaction, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.  To the extent permitted by law, any
agreement hereafter made by the Mortgagor and the Pari Passu Agent relating to
this Mortgage shall be superior to the rights of the holder of any intervening
lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Term Loan Intercreditor Agreement, in any action or proceeding
arising out of or relating to this Mortgage, and the Mortgagor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any state or federal court sitting in the State or in
such other location as may be specified in the Term Loan Intercreditor
Agreement.

(b) The provisions of the Term Loan Intercreditor Agreement contained in
Sections 8.7 and 8.8 thereof are hereby incorporated by reference as if set out
in their entirety in this Mortgage.

(c) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

(d) Mortgagor waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding; consents to service of process in any such action or proceeding by
the mailing of a copy of such process to the Mortgagor as set forth in Section
5.1 hereof; and agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Pari Passu Agent to
serve legal process in any other manner permitted by law or affect the right of
the Pari Passu Agent to bring any action or proceeding against the Mortgagor or
its property in the courts of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Mortgage.



14

--------------------------------------------------------------------------------

 

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Mortgage.  In the event an ambiguity or question of intent or
interpretation arises, this Mortgage shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Mortgage.

Section 5.12 Pari Passu Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Pari Passu Agent or the ABL Controlling Agent reasonably determines that the
Mortgagor’s action is not protective of the interest of the Pari Passu Agent in
the Mortgaged Property, Pari Passu Agent shall have the right to appear in and
defend any legal proceeding brought regarding the Mortgaged Property and to
bring any legal proceeding, in the name and on behalf of the Mortgagor or in the
Pari Passu Agent’s name, that the ABL Controlling Agent, in its sole discretion,
determine is necessary to be brought to protect the Secured Parties’  interest
in the Mortgaged Property, as long as Pari Passu Agent provided Mortgagor
fifteen (15) days prior written notice of its intent to bring such proceeding,
except in the event of an emergency, in which case no prior notice shall be
required (but Pari Passu Agent shall promptly thereafter notify Mortgagor of the
bringing of such proceeding).  Nothing herein is intended to prohibit Mortgagor
from bringing or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Mortgage, this
Mortgage is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Mortgagor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Mortgagor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Mortgagor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Mortgagor
shall not be liable for such indemnification to any Secured Party to the extent
that resulting from such Secured Party’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Mortgagor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,



15

--------------------------------------------------------------------------------

 

including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Mortgagor or any subsidiary of Mortgagor or otherwise occurring on or with
respect to the Mortgaged Property, (ii) the operation or violation of any
Environmental Law by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (iii) any claim for
personal injury, property damage related to Mortgagor or any subsidiary of
Mortgagor or otherwise occurring on or with respect to the Mortgaged Property,
(iv) any claim for actual or threatened injury to, destruction of or loss of
natural resources in connection with Mortgagor or any subsidiary of Mortgagor or
otherwise occurring on or with respect to the Mortgaged Property and (v) the
inaccuracy or breach of any environmental representation, warranty or covenant
by Mortgagor  made herein or in any of the ABL Loan Documents evidencing or
securing any obligation  under the ABL Loan Documents or setting forth terms and
conditions applicable thereto or otherwise relating thereto.  The foregoing
indemnity shall survive the termination of this Mortgage and shall remain in
force beyond the expiration of any applicable statute of limitations and payment
or satisfaction in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the ABL Loan Documents and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS MORTGAGE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS MORTGAGE MAY BE LEGALLY ENFORCED.  YOU
MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS BETWEEN THE
PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Mortgage or any of the ABL Loan
Documents, the liability of the Mortgagor hereunder shall not exceed the maximum
amount of liability that the Mortgagor can incur without rendering this Mortgage
void or voidable under any applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount (and, to the extent
necessary to comply with the foregoing under any applicable law, the Obligations
Secured shall be reduced to such maximum amount).

Section 5.18 Second Lien Status

.  Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Mortgagee under this Mortgage and the
exercise of any right or remedy hereunder are subject to the provisions of the
Term Loan Intercreditor Agreement.  In the event of any conflict between the
terms of the Term Loan Intercreditor Agreement and this Mortgage, the



16

--------------------------------------------------------------------------------

 

terms of the Term Loan Intercreditor Agreement shall govern and control.  Any
reference in this Mortgage to “second priority lien” or words of similar effect
in describing the security interests created hereunder shall be understood to
refer to such priority as set forth in the Term Loan Intercreditor
Agreement.  All representations, warranties, and covenants in this Mortgage
shall be subject to the provisions and qualifications set forth in this Section
5.18.

Article 6

LOCAL LAW PROVISIONS

Section 6.1 Inconsistencies

. Notwithstanding anything contained in this Mortgage, in the event of any
inconsistencies between the terms and conditions of this Article 6 and the terms
and conditions of this Mortgage, the terms and conditions of this Article 6
shall control and be binding.

Section 6.2State-Specific Provisions.

(a)Where any provision of this Mortgage is inconsistent with any provision of
Iowa law regulating the creation or enforcement of a lien or security interest
in real or personal property including, but not by way of limitation, the
Uniform Commercial Code, as amended, modified and/or replaced from time to time,
the provisions of Iowa law shall take precedence over the provisions of this
Mortgage, but shall not invalidate or render unenforceable any other provisions
of this Mortgage that can be construed in a manner consistent with Iowa law.

(b)Receipt of Copies.  Mortgagor hereby acknowledges the receipt of a copy of
this Mortgage together with a copy of the ABL Loan Documents secured hereby.

(c)   NOTICE.  This Mortgage is given to secure not only the Obligations Secured
under the ABL Loan Documents, but also future advances, whether such advances
are obligatory or to be made at the option of the ABL Claimholders or otherwise,
as are made within twenty (20) years from the date hereof, to the same extent as
if such future advances were made on the date of the execution of this Mortgage,
although there may be no advance made at the time of execution of this Mortgage
and although there may be no indebtedness secured hereby outstanding at the time
any advance is made. The lien of this Mortgage shall be valid as to all
Obligations Secured, including future advances, from the time of its filing for
record in the recorder’s office of the county in which the Mortgaged Property is
located. The total amount secured hereby may increase or decrease from time to
time, but the total unpaid principal balance of indebtedness secured hereby
(including disbursements that the Lenders may, but shall not be obligated to,
make under this Mortgage, the ABL Loan Documents, or any other document with
respect thereto) at any one time outstanding may be substantially less but shall
not exceed $850,000,000.00. This Mortgage shall be valid and have priority to
the extent of the maximum amount secured hereby over all subsequent liens and
encumbrances, including statutory liens, excepting solely taxes and assessments
levied on the Mortgaged Property given priority by law.





17

--------------------------------------------------------------------------------

 

(d)Non-Statutory Liens.  Mortgagor hereby represents, warrants and agrees that
the liens and security interest granted hereby are not the type of lien referred
to in Chapter 575 of the Iowa Code, as now enacted or hereafter modified,
amended, or replaced. Mortgagor, for itself and all persons claiming by, through
or under such Mortgagor, agrees that it claims no lien or right to a lien of the
type contemplated by Chapter 575 or any other chapter of the Iowa Code and
further waives all notices and rights pursuant to said law with respect to the
liens and security interests hereby granted, and represents and warrants that it
is the sole party entitled to do so and agrees to indemnify and hold harmless
Mortgagee from any loss, damage and cost, including reasonable attorney’s fees,
threatened or suffered by Mortgagee arising either directly or indirectly as a
result of any claim of the applicability of said law to the liens and security
interest hereby granted.    

[SIGNATURE PAGE FOLLOWS]

 

18

--------------------------------------------------------------------------------

 

Exhibit 10.12

﻿

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

MORTGAGOR:

GREEN PLAINS SHENANDOAH LLC,
a Delaware limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

The foregoing instrument was acknowledged before me on this 29th day of March,
2018, by Michelle Mapes, the Chief Legal & Administration Officer of Green
Plains Shenandoah LLC, a Delaware limited liability company, on behalf of said
limited liability company.



/s/ Ronda Alcala

Notary Public

My commission expires:

 

9/29/20

S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description

﻿

﻿

Parcel "A" of Parcel 2 of the South Half (S1/2) of Lot 6 of the North Half of
the Northeast Quarter (N1/2NE1/4) and South Half of the Northeast Quarter
(S1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th PM, as
shown by Plat of Survey filed January 16, 2006 and recorded in Book 12, Page 45,
of the Fremont County, Iowa records; AND

﻿

Parcel "B" of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed January 16, 2006 and recorded in Book 12,
Page 45, of the Fremont County, Iowa records; AND

﻿

Parcel "C" of the East Half (E1/2) of Lot 5 of the North Half of the Northeast
Quarter (N1/2NE1/4) of Section 25, Township 69 North, Range 40 West of the 5th
PM, as shown by Plat of Survey filed July 19, 2006 and recorded in Book 2006,
Page 1183, of the Fremont County, Iowa records; AND

﻿

Parcel D:

The North 1/2 of the Northwest 1/4 of Section 25, Township 69 North, Range 40
West of the 5th PM, Fremont County, Iowa, and the West 1/2 of Lot 5 of the North
1/2 of the Northeast 1/4 of Said Section 25, as shown by Plat of Survey filed
January 16, 2006 and recorded in Book 12, Page 44, of the Fremont County, Iowa
records.

﻿

EXCEPTING FROM THE ABOVE DESCRIBED PARCELS OF LAND, THAT PORTION OF PROPERTY
DESCRIBED AS FOLLOWS:

Parcel "A" of the N1/2 of the NW1/4 of Section 25, Township 69 North, Range 40
West of the 5th P.M., Fremont County, Iowa, more particularly described within
the Correction Deed filed August 23, 2016, as Document No. 20160896

﻿



Exhibit A-1

--------------------------------------------------------------------------------